*210CONCURRING AND DISSENTING OPINION by
Judge McCULLOUGH.
While I concur in the majority’s decision that the WCJ’s orders in these cases should be vacated and remanded to the WCJ, I do so only because of the WCJ’s error of law in concluding that Section 204(a) required testimony as to how much the Employer contributed to any specific individual’s pension benefits. The Hensal case clearly holds that such testimony is not required in the context of a defined benefit plan, and inasmuch as the Supreme Court denied the appeal of this Court’s decision in Hensal, we are obliged by the doctrine of stares decisis to follow it. I believe that upon remand, the WCJ should reconsider her findings based upon the proper application of Hensal only. I respectfully dissent to the extent that the majority’s decision goes beyond this. I do not believe the Employer is entitled to a redo of the proceedings before the WCJ.
I must also respectfully disagree with the premise of the following statement made by the majority:
“Significantly, although Claimants’ expert criticized the data and number of sources used by Employer’s Expert,[] Claimants’ Expert performed no alternative offset calculations using the different data sources he believed to be more appropriate.” Glaze v. Workers’ Compensation Appeal Board (City of Pittsburgh), 41 A.3d 190, 208 (Pa.Cmwlth.2012) (footnote omitted).
I believe the foregoing statement in effect places the onus on Claimants’ Expert to do the work of Employer’s Expert. While Hensal permits actuarial evidence to establish an employer’s right of offset, that evidence must nonetheless be credible. If the WCJ finds that the actuarial evidence submitted by Employer’s Expert is not credible based upon the critique thereof by Claimants’ Expert, that is sufficient for a determination to deny offset. Claimants have no affirmative obligation to provide evidence as to what the offset should be as the aforesaid statement by the majority suggests.
Lastly, given the inconsistency between the Initial Order and the Amended Order, I must dissent to the conclusion that Claimants’ petitions for review are moot. I am concerned that merely mooting these petitions for review, without more, invites a repeat of the same error made by the WCJ in her refusal to allow reimbursement in the Amended Order. The majority concedes the possibility of such in footnote 6 to its opinion that “if this inconsistency persists after remand, we will require further explanation from the WCJ.”
Given the inconsistencies that already exist between the Initial Order and the Amended Order, further direction from this Court should be given to the WCJ as to the parameters of the remanded proceedings that should be conducted as needed. Therefore, in addition to directing that the WCJ render a definitive determination of Employer’s offset rights, the WCJ should be instructed that if, on remand, she determines that Employer has failed to establish the extent of its claimed offset that she must order reimbursement by Employer to the Claimants of the amounts it has already offset against their pensions.